        Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 1 of 11



                        DECLARATION OF HUSSEIN ABTIDON
                             Pursuant to 28 U.S.C. § 1746
I, Hussein Abtidon, have personal knowledge of the facts and matters set forth below. If called as

a witness, I could and would testify as follows:


       1.      My name is Hussein Abtidon. I am over the age of twenty-one and I live in

Chicago, Illinois.

       2.      I have been trading on my own for about a year and have learned what I know

from online sources. In approximately May 2020, I saw an ad online about making money by
trading while I was watching videos on YouTube. I clicked on the ad and it took me to a website.

On the website there was information about a presentation for a service called “Trade with

Kyle.” I watched the presentation. Kyle Dennis was promoting his service and it looked like he

worked for a company called RagingBull.com LLC (“Raging Bull”). Kyle talked about how he

made millions using his easy trading strategy and how anyone could use this same strategy to

make money. He had testimonials from other subscribers who also said they were making

money using his service. He did not explain what his strategy was, but he said that he follows

the news about companies to find his trades, and if we follow his trades, we can make money

too. He said that he would send out trade alerts through emails and text messages alerting us to

the trades he was making. It sounded like a good deal because I could make the trades that he

was making and I did not have to do any of the market research or technical analysis that Kyle

was using to find his winning trades.

       3.      I paid approximately $799 with my credit card. He said that we would receive
real time alerts, weekly videos explaining his trades, and training videos we could watch.

However, he emphasized that all we had to do was follow what he was doing, follow his alerts

and we would make money.

       4.      After I signed up, I began receiving Kyle’s trade alerts through both text and

email. I could not get in at the price Kyle said he purchased at and that he sent the alert about to

his subscribers. By the time I received the alerts, the price had gone up and I was not able to get

                                                   1

                                                                                  PX 10, 656
        Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 2 of 11




in the trade at the same price. Sometimes I got into the trade anyway, but I did not make money.

I made a little money on a few trades, but on average I lost money. For example, if I traded on

five of his alerts per week, I would sometimes make money on two, but lost money on the other

three wiping out any of my gains. I decided to stop using the service because I did not have a lot

of money to trade with and I lost approximately $600.

       5.      I also realized after I signed up that Kyle was investing large sums of money to

make the profits he was talking about. For example, he would invest over $25,000 to make

returns of over $3000 on his trades. Kyle did not tell us that he was trading with such large

amounts of money in his presentation when he was touting his large profits. I do not have that

kind of money to play with and could never make trades with that much money.

       6.      After I signed up, I immediately started receiving tons of solicitation emails about

other services offered by Raging Bull. One service that I received several emails about was

LottoX by someone named Nathan Bear. On May 6, I received an email with the subject line,

“ROOM NOW OPEN” that stated, “YOU HAVE 30 MINUTES.” It then stated “By the end of

this training, you’re going to have everything you need to be able to implement my LottoX

indicator into YOUR training.” The email also contained a snapshot of Nathan’s trading account

that showed percentage gains ranging from 9.9% to 400%. There do not appear to be any losses

in the snapshot. Attached as Attachment A is a true and correct copy of this email.

       7.      Also on May 6, I received an email from Nathan Bear with the subject line

“Slashed Prices + Performance Guarantee TODAY ONLY.” The email contained what appeared

to be testimonials from current members. One said, “Already a lottox member. Made $3k

today!” Another one said, “he is very Good, todays [sic] all 3 trades crossed 80%.” At the

bottom of the email, Nathan wrote, “I am offering you a PERFORMANCE GUARANTEE: At

least 50 100% winners alerted to you over the next year!” Attached as Attachment B is a true

and correct copy of this email.

       8.      I watched the presentation by Nathan Bear about LottoX. He said that he would

alert us to trades he was making, we would stay in the position overnight, and then we would

                                                2

                                                                                 PX 10, 657
        Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 3 of 11




make 100% or more returns the next day. Based on the presentation, I believed I could make

100% returns on Nathan’s trades. I had a small account and, under the trading rules for my

account, I could only make 4 trades per week. I really liked the fact that this was not day trading

and that we would hold the trades overnight. I also really liked the fact that he was going to alert

us to the trades he was making so we could make the same trade. Nathan said that he was a

millionaire and that if we follow him and do what he does, we could make money too. This

sounded great to me and it meant that I would not have to do any of the research on the trades. I

could just follow someone who made a lot of money trading.

       9.      I decided that I did not want to use Trade with Kyle any longer because I could

not make money using that service. I called Raging Bull to see if I could get a refund. The sales

person told me no. Then I asked if I could switch services and sign up for LottoX. He said I

could not do that either. He told me that if I signed up for the second service, though, I could

get a 30-day money back guarantee. I decided to purchase that service as well and I paid

approximately $1499 with my credit card. With this service, I was supposed to receive real time

trade alerts and training videos.

       10.     I tried to use the service, but I lost all the money I invested. In the presentation,

Nathan said that we would make 100% returns overnight, but I lost money overnight. I stopped

trying to use Nathan’s service when my losses hit $1000. I tried calling and emailing Nathan

Bear to ask him how he was able to make money on his trades, but I never received a response.

He was alerting us to 10-15 trades per day, but I could not make all of the trades because I did

not have enough money. I felt that it would have been more helpful if he sent just a few trades

that we could have focused on.

       11.     I also watched the training videos for both services to see if that would help me.

To me, the videos did not explain how to trade on your own. The videos explained that the

traders were making trades based on charts and graphs, but there was no in depth explanation

about the charts themselves to allow me to use that information on my own. The videos also did

not have an explanation of any strategies that I could follow. I did not learn anything from the

                                                 3

                                                                                  PX 10, 658
        Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 4 of 11




videos. It seemed to me that for both Kyle and Dennis’ services, the mission was to have their

subscribers follow what they were doing rather than teach us a strategy to learn on our own.

       12.     I called customer service within 2 to 3 weeks after I started Nathan’s service and

within the 30-day money back guarantee time-period to ask for a refund. I tried emailing and

calling and could not get an answer from anyone. The person I finally spoke with said I could

not get a refund. I explained that my results were not at all like what Nathan promised in his

presentation. The customer service representative then said that not all the trades would have

returns overnight, but that is not what Nathan said in the presentation, and he should have made

that clear. Then the representative said that I had to talk to a supervisor about getting a refund. It

took me some time to finally reach a supervisor, and when I finally talked to a supervisor, he said

that there are no refunds and at this point it was past the 30 days. I explained that I asked for a

refund before the 30 days expired, but he did not listen. It seemed to me like customer service

dragged out the process until the 30 days expired so that they did not have to give me a refund.

       13.     Finally, on approximately June 25, 2020, I filed a complaint with the Better

Business Bureau (“BBB”) in New Hampshire because Raging Bull’s address is in New

Hampshire. I asked for a refund only for LottoX because Raging Bull already denied my refund

request for Trade with Kyle and the company should have to honor the 30-day money back

guarantee the Raging Bull sales agent promised me on the phone for LottoX.

       14.     Approximately three weeks after I filed the complaint with the BBB, Raging Bull

contacted me and told me that I could get a refund, but only if I told the BBB first that I was

satisfied with Raging Bull’s response. I did as they asked and once I did that, I received a refund

of $1499 for LottoX on July 22, 2020. I lost approximately $1600 trading using both services




                                                  4

                                                                                    PX 10, 659
       Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 5 of 11




and I never received a refund of the $799 I spent on Trade with Kyle.


       I declare under penalty of perjury that the foregoing is true and correct.


                      8/31 2020
Executed on: _______________,
Chicago, Illinois                                                  Hussein Abtidon




                                                 5

                                                                                    PX 10, 660
                                        Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 6 of 11




       ---------- Forwarded message ---------
       From: Nathan Bear <NathanBear@weeklymoneymultiplier.com>
       Date: Wed, May 6, 2020 at 12:32 PM
       Subject: ROOM NOW OPEN!
       To:




                                                                                            YOU HAVE 30 MINUTES
ps://app.ragingbull.com/join-room/rb-free

 session you’ve attended!

verything you need to be able to implement my LottoX indicator into YOUR trading.

ng…

                                                                      .., Watch li st   LottoX
                                                                                                                 ..   al.
                                                                                                            •                                                                      •
                                                                     Symbo l   .                 Last Pas Q ... Avg Pr ...        P/L Open      Net Li q    P/L %   D... D... ¢,
                                                                                                           +20        $2.30       $1,400.00   $6,000.00    30.43%   .55    9.0
                                                                                                   -''      +5        $0.90       $1,800.00   $2,250.00 400.00%     .58    2.0
                                                                                                           +10        $1.60        $650.00    $2,250.00    40.63%   .63    2.0
                                                                     .MTCH 200515C85             3.00      +10        $2.48        $600.00    $3,075.00    24.24%   .59 9.0
                                                                                                           +10        $1.71        $390.00    $2, 100.00   22.81%   .54 9.0
                                                                                                           +30        $0.96        $285.00    $3,165.00     9.90%   .45    9.0
                                                                                                           +10        $2.47       $1,728.00   $4,200.00    69.90%   .4 1   2.0
                                                                                                           +35        $0.99       $1,275.00   $4,725.00    36.96%   .18    2.0
                                                                                                           +10        $3.44       $2,365.00   $5,800.00    68.85%   .34 9.0



                                                                                                                              1




                                                                         Attachment A                                                                      PX 10, 661
              Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 7 of 11
k the same.




                                                                     2




                                        Attachment A                             PX 10, 662
                                                                     Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 8 of 11




Bear@weeklymoneymultiplier.com




Multiplier) is registered as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for info
 y engage in securities trading that is discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The buying and selling of securities by thes
construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
  d any and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express o
 to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are h
of RagingBull.com, LLC.

 ill need to go to your subscriptions list inside the RagingBull Dashboard if you want to cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                                                                                                                                        4




                                                                                                                            Attachment A                                                                                  PX 10, 663
                          Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 9 of 11




        ---------- Forwarded message ---------
        From: Nathan Bear <NathanBear@weeklymoneymultiplier.com>
        Date: Wed, May 6, 2020 at 4:05 PM
        Subject: Slashed Prices + Performance Guarantee TODAY ONLY
        To:




m current members!

                          May 6, 2:09 PM
                          danny sob: I have been with Nate from the start ..... he a int lying ... no joke .... lottox is THAT GOOD

M
70% on Wand 60% on SPCE with Nate today. The best part is that I can spot my own           Mayo 2·11PM
v. Thanks Nate for the awesome training!                                                  steven van: Already a lot1:ox member. Made 3k today! Thi

                                           May 6,2:11 PM
                                           vijay raj: he is very Good, todays all 3 trades crossed 80%




                                                                             1
                                                                     Attachment B                                      PX 10, 664
                    Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 10 of 11
 olutely FREE.

ottoX deal!

                                        DIAL: 844-963-1904 NOW!
ices end tonight.



     I’m offering you a PERFORMANCE GUARANTEE: At least 50 100% winners alerted to you over the next year!




                                                       2
                                                 Attachment B                     PX 10, 665
                                    Case 1:20-cv-03538-GLR Document 9-10 Filed 12/07/20 Page 11 of 11




r the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all information presented on this website is solely for informational purpose
all such individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is no
curity. All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with respect to any inv
cluded on this website are based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made
ners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such repre


u want to cancel your subscription. Opting out of emails does not remove you from your service at WeeklyMoneyMultipler.com.




                                                                                                       4
                                                                                            Attachment B                                                   PX 10, 666
